t c summary opinion united_states tax_court wesley g fleming and jeana l thompson petitioners v commissioner of internal revenue respondent charlotte l thompson petitioner v commissioner of internal revenue respondent docket nos 10772-13s 10860-13s filed date k edward sexton ii and terry d turner jr for petitioners edwin b cleverdon and thomas alan friday for respondent summary opinion vasquez judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case with respect to petitioners wesley g fleming and jeana l thompson respondent determined deficiencies in federal_income_tax and accuracy-related_penalties under sec_6662 as follows year deficiency accuracy-related_penalty sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure with respect to petitioner charlotte l thompson respondent determined deficiencies in federal_income_tax and accuracy-related_penalties under sec_6662 as follows year deficiency accuracy-related_penalty sec_6662 dollar_figure big_number dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners jeana l thompson and charlotte thompson thompson sisters are entitled to treat certain expenses pertaining to their jointly owned limited_liability_company as costs of goods sold and or sec_162 deductions beyond those already allowed by respondent petitioners substantiated certain charitable_contribution deductions claimed on the llc’s partnership returns and petitioners are liable for sec_6662 accuracy-related_penalties background some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners resided in alabama when they filed their petitions the thompson sisters are coowners of sisters too llc llc the llc operates bella bridesmaids a franchise boutique that sells bridal gowns and wedding accessories before forming the llc in the thompson sister sec_2 petitioners conceded all adjustments in the notices of deficiency with the exception of the adjustments on schedules e supplemental income and loss attributable to the disallowed deductions at issue on brief respondent conceded that petitioners were entitled to pro_rata shares of additional charitable_contribution deductions of dollar_figure dollar_figure and dollar_figure for and respectively as we discuss infra the parties disagree about whether petitioners have conceded sec_6662 accuracy-related_penalties attributable to the schedule e adjustments never owned a business they have no background in accounting or tax matters during the taxable years in issue the thompson sisters used a business_credit card account to pay many of the llc’s expenses the thompson sisters hired bo young a certified_public_accountant to do their bookkeeping and prepare their tax returns in addition to preparing petitioners’ individual returns mr young prepared the llc’s forms u s return of partnership income for and years in issue on its partnership returns the llc reported costs of goods sold cogs of dollar_figure dollar_figure and dollar_figure for and respectively the llc also claimed deductions for insurance expenses other expenses computer expenses automobile and truck expenses utilities and telephone expenses in the notices of deficiency respondent made downward adjustments to the llc’s cogs and the above-listed deductions petitioners concede all adjustments to the llc’s partnership returns except for those to cogs respondent determined that only portions of the claimed cogs were allowable as such however respondent allowed the llc to claim portions of the the llc is treated as a partnership for federal_income_tax purposes for the years in issue the llc had fewer than partners each of whom was an individual and there is no indication that an election was made under sec_6231 accordingly the llc was a small_partnership under sec_6231 and sec_6221 to do not apply disallowed cogs as other types of deductible expenses the parties stipulated the following chart which sets out the amounts originally claimed by the llc as cogs and allowed by respondent as cogs or deductible trade_or_business_expenses item cogs reported on return dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure allowed as cogs allowed as travel allowed as meal sec_1 allowed as cell phone allowed as other allowed as gas auto allowed as lodging allowed as airline allowed as taxi allowed as education allowed as prof services allowed as misc services allowed as retail allowed as groceries allowed as misc allowed as misc amex allowed as cash advance allowed as ticket event total allowed total disallowed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure allowances for meals take into account the limitation under sec_274 in addition to the above adjustments respondent determined that petitioners jeana thompson and wesley g fleming were liable for sec_6662 accuracy- related penalties for the years in issue respondent also determined that charlotte thompson was liable for sec_6662 accuracy-related_penalties for and mr fleming and jeana thompson timely petitioned this court for redetermination as did charlotte thompson discussion i burden_of_proof as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain preliminary conditions see 116_tc_438 the parties disagree about whether the burden_of_proof should be shifted to respondent under sec_7491 we need not resolve this dispute because our conclusions in these cases are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see knudsen v the notice_of_deficiency for mr fleming and jeana thompson made several adjustments to their joint returns unrelated to the llc mr fleming and jeana thompson have not disputed these adjustments commissioner 131_tc_185 110_tc_189 ndollar_figure ii cogs and sec_162 deductions respondent disallowed dollar_figure dollar_figure and dollar_figure of the llc’s reported cogs for and respectively petitioners argue that these amounts constitute either cogs or deductible trade_or_business_expenses under sec_162 respondent contends that petitioners have not substantiated these expenses we sustain respondent’s determination for the following reasons sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business but personal living or family_expenses are not deductible sec_162 sec_262 whether an expense is deductible pursuant to sec_162 is a question of fact to be decided on the basis of all relevant facts and circumstances 97_tc_613 citing 320_us_467 cogs is an adjustment_to_gross_income and is computed with proper adjustment for opening and closing inventories for the year see sec_1_61-3 sec_1_162-1 income_tax regs technically it is not treated as a deduction from gross_income and it is not subject_to the limitations on deductions in sec_162 and sec_274 see 88_tc_654 65_tc_422 aff’d per curiam 584_f2d_53 5th cir sec_1_61-3 sec_1_162-1 sec_1_471-3 income_tax regs a taxpayer is required to maintain records sufficient to substantiate deductions and cogs claimed on her return see sec_6001 292_us_435 sec_1_6001-1 income_tax regs see also higbee v commissioner t c pincite rodriguez v commissioner tcmemo_2009_22 said v commissioner tcmemo_2003_148 aff’d 112_fedappx_608 9th cir if the taxpayer can establish that she paid_or_incurred a deductible expense but cannot substantiate the precise amount the court may approximate the deductible amount of the expense cohan_rule see 39_f2d_540 2d cir however the taxpayer must present sufficient evidence to establish a rational basis for making the estimate see id 85_tc_731 the cohan_rule applies to cogs see 31_tc_56 for certain kinds of business_expenses sec_274 overrides the cohan_rule see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_274 provides that no deduction is allowed with respect to travel entertainment or listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or item the time and place of the travel entertainment or expense the business_purpose of the entertainment or expense and the business relationship to the taxpayer of the person or persons entertained to substantiate the expenses at issue petitioner charlotte thompson testified generally about the nature of the llc’s expenses petitioners also submitted worksheets summarizing the llc’s credit card expenses for each year in issue and categorizing them as either allowed or disallowed by respondent however neither the worksheets nor charlotte thompson’s testimony supports a factual finding favorable to petitioners on this issue for instance petitioners’ worksheets summarize the llc’s expenses as follows description office charity specialized travel designer-cogs auto-fuel meals-entertainment total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure allowed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure disallowed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the total amount of business expenditures petitioners claimed for the llc at trial for was dollar_figure inexplicably this amount is significantly less than the dollar_figure that respondent allowed as either cogs or sec_162 expenses expenditures_for the other years in issue have the same problem for respondent allowed dollar_figure while petitioners’ worksheets show total claimed business expenditures of only dollar_figure for respondent allowed dollar_figure while petitioners’ worksheets show total claimed business expenditures of dollar_figure the record contains no testimony or other evidence explaining these discrepancies and petitioners did not address them on brief because respondent’s allowances exceed the amounts petitioners claimed at trial it is difficult to discern what particular expenses remain in dispute the absence of the llc’s partnership returns from the record further complicates this task from the notices of deficiency we know that the llc claimed deductions for insurance expenses other expenses computer expenses automobile and truck expenses utilities expenses and telephone expenses for each year in issue we also know that respondent made downward adjustments to these deductions however because we are unable to review the llc’s partnership returns we do not know what amounts if any respondent allowed although petitioners attempted to dispel this problem by listing on the worksheets amounts that respondent purportedly allowed many of the numbers therein conflict with facts petitioners stipulated for instance petitioners’ worksheets for indicate that respondent allowed the llc a deduction of only dollar_figure for meal and entertainment_expenses however the parties stipulated that for respondent allowed a meal expense deduction of dollar_figure for petitioners’ worksheets indicate that respondent allowed a deduction of dollar_figure for specialized expenses most of which were retail purchases however the stipulation of facts shows an allowance of dollar_figure for retail purchases discrepancies like these make it incredibly difficult if not impossible to distinguish expenses respondent has already allowed from those that remain at issue we therefore lack a reasonable basis for estimating the llc’s expenses under the cohan_rule see cohan v commissioner f 2d pincite vanicek v commissioner t c pincite accordingly we hold that petitioners are not entitled to flowthrough cogs or sec_162 deductions in excess of what respondent has already allowed iii charitable_contributions we next determine whether petitioners are entitled to deductions for the llc’s charitable_contributions in amounts greater than respondent allowed sec_170 allows a taxpayer a deduction for any charitable_contribution made in compliance with the statute in order to deduct a charitable_contribution a taxpayer must establish that a gift was made to a qualified_entity organized and operated exclusively for an exempt_purpose no part of the net_earnings of which inures to the benefit of any private individual sec_170 76_tc_468 aff’d without published opinion 720_f2d_664 3d cir qualified entities under sec_170 are generally organizations that qualify for an exemption under sec_501 see eg even if we had a reasonable basis for making estimates sec_274 would preclude us from allowing deductions the llc claimed for travel meal entertainment automobile and fuel expenses see sec_274 sec_280f sec_1_274-2 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date while petitioners’ worksheets specify the amounts dates and locations of the expenditures they are silent as to their business purposes and any relevant business relationships 91_tc_615 taylor v commissioner tcmemo_2000_17 a taxpayer may deduct out-of-pocket transportation_expenses necessarily incurred in performing donated services sec_1_170a-1 income_tax regs however sec_170 provides that no deduction is allowed for traveling expenses including amounts expended for meals_and_lodging while away from home whether paid directly or by reimbursement unless there is no significant_element_of_personal_pleasure_recreation_or_vacation in such travel as this court has stated t ravel expenditures which include a substantial direct personal benefit in the form of a vacation or other recreational outing are not deductible tafralian v commissioner tcmemo_1991_33 see also 681_f2d_678 9th cir aff’g tcmemo_1980_207 a taxpayer is required to substantiate charitable_contributions records must be maintained see sec_6001 sec_1_6001-1 income_tax regs a cash contribution of less than dollar_figure may be substantiated with a canceled check a receipt or other reliable evidence showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs contributions of cash or property of dollar_figure or more generally require the donor to obtain a contemporaneous written acknowledgment cwa of the donation from the donee sec_170 villareale v commissioner tcmemo_2013_74 at a minimum the cwa must contain a description of any property contributed a statement as to whether any goods or services were provided in consideration by the donee and a description and good-faith estimate of the value of any goods or services provided in consideration sec_170 a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such a return sec_170 for petitioners contend that they are entitled to claim pro_rata shares of a flowthrough charitable_contribution_deduction of dollar_figure after a thorough review of the record we hold that petitioners may deduct dollar_figure comprising respondent’s concession of dollar_figure and a payment of dollar_figure to a local chapter of the junior league however petitioners may not deduct a dollar_figure payment to vsa arts a taxpayer who makes separate contributions of less than dollar_figure to a donee organization during a taxable_year is not required to obtain cwas even if the sum of the contributions is dollar_figure or more sec_1_170a-13 income_tax regs a partnership computes its taxable_income without the deduction for charitable_contributions provided for in sec_170 sec_703 nevertheless each partner takes into account her distributive_share of the partnership’s charitable_contributions sec_702 of alabama because the record does not contain a cwa from the donee organization for petitioners contend that they are entitled to claim pro_rata shares of a flowthrough charitable deduction of dollar_figure respondent concedes and we so hold that petitioners may deduct a dollar_figure donation to camp smile-a-mile however petitioners cannot deduct payments of dollar_figure to my sister’s closet and dollar_figure to vsa arts of alabama because the record does not contain cwas from the donee organizations for petitioners contend that they are entitled to claim pro_rata shares of a flowthrough charitable deduction of dollar_figure respondent concedes and we so hold that petitioners may deduct a dollar_figure donation to the first tee however petitioners cannot deduct the remainder of the llc’s claimed charitable_contributions which consist of travel and other expenditures pertaining to a trip to south africa although we credit charlotte thompson’s testimony that the llc donated several dresses to a local township there petitioners did not provide testimony or other evidence establishing that the local township was an organization eligible to receive tax-deductible contributions furthermore petitioners failed to establish that their visiting south africa involved no significant_element_of_personal_pleasure_recreation_or_vacation in such travel see sec_170 we therefore hold that petitioners are not entitled to charitable_contribution deductions for their expenditures pertaining to the trip to south africa iv sec_6662 we next determine whether petitioners are liable for sec_6662 accuracy-related_penalties sec_6662 and b authorizes the commissioner to impose a penalty on the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard see sec_6662 sec_1_6662-3 and income_tax regs ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs petitioners did not explicitly address the sec_6662 accuracy-related_penalties in their petitions however at a hearing on date respondent’s counsel informed the court that the parties narrowed the issue to one of cost_of_goods_sold substantiation and the accuracy-related_penalties thus we find the issue was tried by consent see rule b the parties disagree about whether petitioners’ counsel later conceded the penalties because we hold for respondent on the merits we need not decide whether a concession was made the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that she acted in good_faith see sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id reliance on a tax professional demonstrates reasonable_cause when a taxpayer selects a competent tax adviser supplies the adviser with necessary and accurate information and relies in good_faith on the adviser’s professional judgment see 115_tc_43 aff’d 299_f3d_221 3d cir the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause for the position see sec_7491 higbee v commissioner t c pincite respondent met his burden of production in establishing the appropriateness of the penalty petitioners incorrectly characterized a number of trade_or_business_expenses as cogs on the llc’s returns petitioners were also unable to substantiate significant amounts of the llc’s purported expenses petitioners have not proven they had reasonable_cause for their return positions at trial ms thompson testified that petitioners’ return preparer calculated the llc’s cogs using receipts and credit card statements that the thompson sisters had provided him for each year in issue however because the receipts and credit card statements are not in the record we cannot conclude that petitioners provided necessary and accurate information to their return preparer we therefore hold that petitioners are liable for the sec_6662 accuracy- related penalties we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing and the parties’ concessions decisions will be entered under rule
